DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites when the change “is pressure is”.   It is believed that it should read “in pressure is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “receiving a desired pressure to be applied to an inner surface of a pipe section” and “receiving a pressure measurement of a fluid, a temperature measurement of the fluid, a volume measurement of the fluid, and a strain measurement of the pipe section”, however it is not made clear what is “receiving” the desired pressure to be applied to the pipe section, nor what is receiving the pressure measurement, the temperature measurement, the volume measurement or the strain measurement from the pipe section. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2007/0213949 to Artiuch.
Artiuch discloses, fig. 1, a system for testing a pipe section of a pipeline (110) comprising a pressure sensor (118) configured to measure a pressure of a fluid within the pipe section, a temperature sensor (116) to measure a temperature of the fluid within a pipe section, a volume sensor (114) to measure a volume of the fluid within the pipe section, and one or more sensors/gauges/transducers (121) to measure strain of the pipe section.  Paragraph [0020] discloses these other sensors (120) may be used to measure changes in a particular characteristic of the gas meter over time, such as the change in differential pressure through the gas meter at one or more flow rates.  A computer (150) comprising a processor and a storage medium is provided, wherein the computer receives the pressure, temperature, volume and stain measurements from the sensors and executes instructions to perform operations to adjust an output pulse signal based on characteristic information.   This information may be stored in a memory (123) that is operably coupled to a processing unit (146).  This information is used to modify the measured volume signal from the pipeline to compensate for errors between the individual meter and a calibrated or standard response, i.e., uncertainty analysis.  The electronic corrector may also provide volume correction functionality to adjust the uncorrected measured volume signal based on gas temperature and/or pressure within the pipeline, according to one or more defined correction algorithms.  Paragraph [0044] discloses that the input control (308) allows a user to initiate diagnostic testing of the gas meter (102).  For example, an error between the reference temperature and measured temperature may be compared to a temperature error threshold to determine success or failure of the temperature sensor.  Similarly, the differential pressure may be compared to a differential pressure threshold to determine success or failure of the gas meter (102).  An output of the results of the test is provided in areas (306, 310) of the graphical user interface (300), as recited in claim 1.  The pressure change uncertainty and volume change uncertainty is based, at least in part, on the pressure, temperature and strain gauge sensor input, as recited in claims 2-4, and 7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch in view of U.S. 6691584 to Gysling et al.
Artiuch discloses the recited method for performing a pressure test and a system for performing a pressure test of a pipe section, including providing a strain sensor to measure a strain of a pipe section, but does not specifically disclose if it’s an axial or circumferential strain gauge.  Gysling et al. discloses an apparatus to measure flow rate wherein fig. 13 discloses strain gauges may be used as one or more pressure sensors, figs. 14-20 (18-24), and that in general, strain gauges measure the pipe wall deflection in any direction in response to unsteady pressure signals inside the pipe.  The elastic expansion, contraction or torsion of the pipe is measured at the location of the strain gauge as the internal pressure changes, thus measuring local strains, such as axial, hoop strains or off-axis strains.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the strain gauge of Artiuch such that it is both an axial strain gauge and a circumferential strain gauge to measure both axial strain and circumferential strain, as suggested by Gysling et al. in order to measure strain in any direction.  
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Artiuch in view of CN 110553152 to Chang et al.
Artiuch discloses a system for performing a pressure test on a pipe section, the system including a pressure sensor, temperature sensor, volume sensor, strain gauges/sensors, and a computer comprising a processor and storage medium configured to receive measurements/info from the sensors/gauges, but does not specifically disclose that the computer uses the information to determine whether or not the pipe section passes strength and tightness tests.  Chang et al. discloses a gas pipe network pressure maintaining detection method and system that detects actual temperature and pressure values, pressure error value and a temperature error value, an ideal pressure tolerance upper limit value and an ideal pressure tolerance lower limit.  The method further includes the step of calculating a pressure drop in the pipeline, and determining the tightness of the pipeline.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the programming of the computer software of Artiuch such that it is able to utilize the information provided by each of the pressure, temperature and volume sensors to detect the occurrence of a leak, thus determining whether or not it passes a tightness test, as suggested by Chang et al. wherein it is known in the art to modify computer programs in order to analyze data obtained by the sensors.  Likewise, it would have been obvious to determine if the pipe passed a strength test from the results of strain gauge/sensors.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Artiuch in view of Chang et al. as applied to claim 17 above, and further in view of Gysling et al.
Artiuch, as modified, discloses the recited method for performing a pressure test and a system for performing a pressure test of a pipe section, including providing a strain sensor to measure a strain of a pipe section, but does not specifically disclose if it’s an axial or circumferential strain gauge.  Gysling et al. discloses an apparatus to measure flow rate wherein fig. 13 discloses strain gauges may be used as one or more pressure sensors (18-24), and that in general, strain gauges measure the pipe wall deflection in any direction in response to unsteady pressure signals inside the pipe.  The elastic expansion, contraction or torsion of the pipe is measured at the location of the strain gauge as the internal pressure changes, thus measuring local strains, such as axial, hoop strains or off-axis strains.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the strain gauge of Artiuch, as modified, such that it is both an axial strain gauge and a circumferential strain gauge to measure both axial strain and circumferential strain, as suggested by Gysling et al. in order to measure strain in any direction.  
Allowable Subject Matter
Claims 6, 8-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The recited references are pertinent to Applicant’s invention in disclosing pipe testing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 6, 2022
P. F. Brinson